— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 2,1982, convicting him of attempted rape in the first degree, attempted sexual abuse in the first degree, and robbery in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although it was error for the court not to sustain objections to the prosecutor’s questions as to whether defendant thought the arresting officers were lying (People v Goggins, 64 AD2d 717; People v Mariable, 58 AD2d 877), the error was harmless under the circumstances. The other claims of error were either not preserved, harmless or without merit, and defendant’s guilt was clearly established. Lazer, J. P., Brown, Boyers and Fiber, JJ., concur.